Filed 6/12/13 In re Joey H. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re JOEY H. et al, Persons Coming Under
the Juvenile Court Law.
                                                                 D063258
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. EJ3123A-B)
         Plaintiff and Respondent,

         v.

MICHELLE R.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Diego County, Carol Isackson,

Judge. Affirmed.



         William Hook, under appointment by the Court of Appeal, for Defendant and

Appellant.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Patrice Plattner-Grainger, Deputy County Counsel, for Plaintiff and

Respondent.

       Michelle R. appeals juvenile court orders made at a six-month review hearing and

Welfare and Institutions Code,1 section 388 hearing concerning her children, Joey H. and

Kylie H. She contends insufficient evidence supports the court's finding that she was

provided reasonable reunification services; the court abused its discretion by granting a

388, subdivision (c) petition by the San Diego County Health and Human Services

Agency (the Agency) to terminate her reunification services; and the court abused its

discretion and violated her due process rights by denying her request for a continuance of

the hearing. We affirm the orders.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Joey and Kylie first became dependent children of the juvenile court in July 2009

based on their father, E.H.'s, and Michelle's use of methamphetamine and histories of

substance abuse. The children were placed together in a foster home. Michelle and E.H.

participated in the services offered to them, including substance abuse treatment,

parenting education and therapy. After Michelle completed residential treatment, the

children were returned to her care. In March 2011, the court awarded custody to her and

terminated jurisdiction.




1      Statutory references are to the Welfare and Institutions Code.
                                             2
       In March 2012, the Agency petitioned again under section 300, subdivision (b) on

behalf of Joey and Kylie. The petitions alleged the family home contained a small baggy

of amphetamine and drug paraphernalia within reach of the children, and Michelle

admitted she was again using methamphetamine, alcohol and marijuana. The court found

the allegations to be true, declared the children dependents of the court, ordered Michelle

and E.H. to comply with the provisions of their case plans, and ordered the children

placed with a nonrelative extended family member. The children were placed with the

family who had cared for them during their first dependencies. In August 2012, the court

granted the caregivers' request to be named the children's de facto parents.

       Michelle had first used methamphetamine in 1995. She had lost custody of her

first child to that child's father after she refused the services that were offered to help her

deal with her substance abuse issues. When she met with the social worker in March

2012, she said she had resumed using methamphetamine again only 10 days earlier. She

admitted drinking and using marijuana occasionally and said she had had domestic

violence incidents with E.H. She wavered between saying she needed reunification

services and saying she had already done services and they were not effective.

       Michelle did not participate in her services plan and was terminated from Drug

Court. In September, a felony burglary warrant was issued for her arrest. E.H. also was

not participating in services.

       On October 30, 2012, the Agency petitioned under section 388, subdivision (c),

requesting that the court terminate reunification services and set a section 366.26 hearing.

It later withdrew its petition with regard to E.H. because he appeared willing to engage in

                                               3
services and was having unsupervised visits with the children. In December, Michelle's

therapist reported Michelle had called him saying she wanted to stop therapy. He said

she was either high on methamphetamine or having a psychotic episode. Michelle then

missed an appointment to enter drug treatment.

       At the six-month review hearing and hearing on the Agency's section 388,

subdivision (c) petition on December 20, 2012, the court denied Michelle's counsel's

requests to continue the hearing to allow Michelle to present information on her recent

participation in Alcoholics Anonymous and Narcotics Anonymous (AA/NA) meetings.

The court stated it would make provision for the information to be presented to the court

if it were established that the information was reliable and shown to exist. During

testimony, the social worker reported she had met with Michelle about four times and

they had had numerous telephone conversations about Michelle's case plan. She said

Michelle called her many times, sometimes as much as three times a day. She said

Michelle was very argumentative, had trouble staying focused and had left yelling,

threatening voice mail messages for the social worker. When Michelle was asked to

stipulate to her claim that she had participated in substance abuse treatment in

Los Angeles, she declined to do so.

       After considering the evidence and argument by counsel, the court found Michelle

and E.H. had been provided reasonable services. It granted the Agency's petition under

section 388, subdivision (c) to terminate Michelle's services, continued services for E.H.,

and continued the children's placement.



                                             4
                                      DISCUSSION

                                             I

       Michelle contends there was not substantial evidence presented to support the

finding she was provided reasonable reunification services. She argues the Agency did

not correctly implement her reunification plan in that it did not provide adequate

assistance with transportation, require enough drug testing, or properly address her

mental health issues, and the social worker did not maintain sufficient communication

with her.

       In determining the sufficiency of reunification services the role of the appellate

court is to decide "whether the record discloses substantial evidence which supports the

juvenile court's finding that reasonable services were provided or offered." (Angela S. v.

Superior Court (1995) 36 Cal.App.4th 758, 762.) The standard is not that the best

possible services were provided, but that reasonable services were provided under the

circumstances. (In re Misako R. (1991) 2 Cal.App.4th 538, 547.) "Reunification services

are voluntary, and cannot be forced on an unwilling or indifferent parent." (In re

Jonathan R. (1989) 211 Cal.App.3d. 1214, 1220.) A parent's problems do not excuse

him or her from participation in a reunification plan. (Angela S. v. Superior Court, supra,

36 Cal.App.4th at p. 762.)

       Substantial evidence supports the finding Michelle was offered or provided

reasonable reunification services. During the children's previous dependency period, she

was able to retain custody through her commitment and participation in residential drug

treatment, Drug Court, parenting classes and therapy. She, thus, knew what she needed

                                             5
to do in order to reunify. After the children were removed this time, she was offered

services with the primary objective of helping her stay free from substance abuse and

provide adequate care for her children. She was expected to complete a psychological

evaluation, enroll in parenting education, meet with a substance abuse specialist and

abide by all recommendations, have residential drug treatment, drug test, participate in

therapy, and have regular visits with the children. Michelle, however, did not work on

the provisions of her reunification services, but continued to use drugs.

       Michelle was offered opportunities to participate in all of the components of her

services plan. She was scheduled to have a psychological evaluation, but missed the

appointments that were made and an evaluation was never completed. She agreed to

have in-home parenting instruction, but did not respond to voice mail messages left for

her by the parenting instructor. She did not meet with a substance abuse specialist as

required, did not enroll in substance abuse treatment and did not complete clean drug

tests. As for her claims she needed more help with transportation, Michelle did not pick

up bus tokens the social worker left for her. The social worker explained Michelle was

not eligible for a replacement compass card to assist with transportation because she was

not participating in her services.

       Although we agree it is best for a social worker to have regular, recurring

communication with a parent, here there were significant impediments to the social




                                             6
worker keeping in more continuous contact with Michelle.2 The social worker testified

she believed she would be able to communicate effectively with Michelle only after

Michelle became clean and sober and had assistance with her mental health issue. She

said when she called Michelle it was usually to address a narrow issue because during

telephone calls Michelle easily got off track and repeated the same conversation over and

over. Such conversations were not helpful in assisting Michelle to begin to participate in

and progress with the components of her reunification plan. The social worker said she

had not gone to Michelle's home because Michelle said she did not have a home, and she

had not met in person with Michelle during two months of the case because Michelle did

not have a reliable telephone number where she could be reached. However, the social

worker said that she tried to respond to Michelle's telephone calls promptly if Michelle

had a specific request, and she had left many voice mail messages for Michelle. Although

the social worker did not always have monthly meetings with Michelle, when we

consider all of the evidence together, we conclude she kept adequate contact with

Michelle and provided sufficient assistance. Here, there was substantial evidence to

support the finding Michelle was provided reasonable reunification services.




2      We note the court explored the issue of the social worker's and Michelle's
communications by asking the social worker about her contacts with Michelle and
questioning why she had not set up additional meetings.

                                            7
                                               II

       Michelle asserts the court abused its discretion by granting the Agency's motion to

terminate her services. She argues she showed she was likely to reunify because she had

been visiting the children and was starting to participate in services.

       When a juvenile court removes a child who is three years old or older from

parental custody, the parents are generally entitled to 12 months of reunification services.

(§§ 361.5, subd. (a)(1)(A), 366.21, subd. (f).) However, a party may petition under

section 388, subdivision (c) for the court to terminate services before the 12-month date.

Section 388, subdivisions (c)(1)(B) and (c)(3) provide the court shall terminate

reunification services if it finds the action or inaction of the parent has created a

substantial likelihood that reunification will not occur and that reasonable services were

offered or provided. In making its determination, the court considers factors such as the

parent's failure to visit the child or participate regularly and make substantive progress in

a court-ordered treatment plan. (§ 388, subd. (c)(1)(B).) A court has discretion to

terminate services for one parent even when ordering services for the other parent. (In re

Jesse W. (2007) 157 Cal.App.4th 49, 58; In re Alanna A. (2005) 135 Cal.App.4th 555,

565; In re Katelynn Y. (2012) 209 Cal.App.4th 871, 880.)

       The court did not abuse its discretion by terminating Michelle's reunification

services. Reasonable services were offered and provided to Michelle, but she did not

participate regularly in the court-ordered services offered to her. She had struggled with

drug addiction for about 17 years and she drank alcohol and used marijuana. She did not

meet with a substance abuse specialist or enroll in a treatment program as required by her

                                               8
case plan. She requested a referral to Drug Court, but did not appear for the Drug Court

hearings and was terminated from the program. Also, she did not successfully drug test.

       Michelle agreed to have a psychological evaluation, contact her former therapist

so that she could restart therapy and have in-home parenting training, but she did not

follow up on these resources and did not return messages left for her. She did not show

that she was starting to participate in her services plan. Michelle has not shown the court

abused its discretion in terminating her reunification services.




                                              9
                                             III

       Michelle also maintains the court abused its discretion and violated her rights to

due process by denying her request for a continuance. She argues she showed good cause

to continue the hearing because she needed time to produce proof she had participated

and progressed in services, and the court denied her the right to present her case.

       The juvenile court may grant a continuance only on a showing of good cause.

"[T]he court shall give substantial weight to a minor's need for prompt resolution of his or

her custody status . . . ." (§ 352, subd. (a).) "Continuances are discouraged [citation] and

we reverse an order denying a continuance only on a showing of an abuse of discretion

[citation]." (In re Ninfa S. (1998) 62 Cal.App.4th 808, 810-811.)

   "[D]ue process requires 'notice reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of the action and afford them an opportunity to

present their objections.' [Citation.]" (In re Melinda J. (1991) 234 Cal.App.3d 1413,

1418.) "The essence of due process is fairness in the procedure employed . . . ."

(Ingrid E. v. Superior Court (1999) 75 Cal.App.4th 751, 757.)

       Michelle has not shown the court abused its discretion by denying her request for a

continuance. Michelle's counsel made an oral motion to continue the hearing 15 minutes

after the time set for the hearing to begin when Michelle had not yet arrived. After

Michelle arrived, counsel again renewed the motion and explained Michelle said she had

several months of NA/AA meeting slips that she wanted to submit, but she had not

brought them to court. The court denied the request, but indicated the information could

                                             10
be presented if it were shown to be reliable and to exist. Michelle, however, did not

testify and she declined to stipulate to her claim she had participated in substance abuse

treatment in a Los Angeles program. She had notice and an opportunity to be heard. She

has not shown the court abused its discretion by denying her request for a continuance of

the hearing and she has not shown a denial of due process.

                                      DISPOSITION

       The orders are affirmed.


                                                             HALLER, J.

WE CONCUR:


McCONNELL, P.J.


AARON, J.




                                            11